Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending in this application.

Specification
Claims 2, 3, 9, 10, and 16 are objected to for including the conjunction “and” multiple times. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, 8 and 15 recite “transmitting by the client computer fixed inputs that include two or more of: a start date, a campaign duration, a target fund raise, key performance indicator goals and a product category to the server”. Claims 1, 8 and 15 recite “the client computer” or “the client computer fixed inputs”. It is unclear if the terms “client computer” are intended to modify the fixed inputs or recite a standalone term. Nevertheless, there is insufficient antecedent basis for either limitation, whichever is intended, in the claims.  The phrase creates an unnecessary ambiguity about what the phrase “to the server” is modifying.  While it is assumed for the sake of prosecution that 
Claims 1 and 8 recite “the campaign template”.  There is insufficient antecedent basis for this limitation in the claims.  Appropriate correction is required. 
Claims 1, 8 and 15 recite “the social media posts”.  There is insufficient antecedent basis for this limitation in the claims.  Appropriate correction is required.  In addition, claims 1 and 8 recite “monitoring social media posts” after already reciting “the social media posts” twice.  It is unclear whether the monitoring is referring to the same social media posts are previously recited. Appropriate correction is required.
Claims 1 and 8 recite “creating by the server a first social media campaign plan using a first algorithm based upon the product category”.  However, the “product category” is an optional element recited in the transmitting step as one option that may or may not be selected. In addition, it is unclear what the phrase “based upon the product category” is modifying. As such, the claim appears to create 1) a requirement that “product category” is a mandatory selection from the group of possible inputs, 2) an optional creating step that is only required when “product category” is one of the two or more selections in the transmitting steps, or 3) an optional dependency of a) the first social media campaign plan or b) the first algorithm based on the “product category” when the same is one of the two or more selections in the transmitting steps.  Appropriate correction is required.
Claim 3, 4, and 11 recite “the actual key performance indicators”.  There is insufficient antecedent basis for this limitation in the claims. In addition, claim 3 later recites “actual key performance indicators”, and it is unclear if this is intended to refer to the same indicators.  Appropriate correction is required.

Claim 10 recites “the key performance indicator” and “the key performance indicator goal”.  There is insufficient antecedent basis for these limitations in the claims. Appropriate correction is required.
Claim 15 recites “fixed inputs that include:” followed by a plurality of types of inputs.  It is unclear if the claim intends to recite that each of the fixed inputs is necessary or that a mere plurality of inputs is necessary as the inclusive language seems to be narrower than the concept as disclosed.  For the purposes of examination, claim 15 has been interpreted as requiring a plurality of inputs. Appropriate correction is required.
Claims 2-7, 9-14, 16 and 17 are rejected for incorporating at least the issues of the claims from which they depend. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-17 are rejected under 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more. 
Representative claim 1 recites “providing a server in communication with a client computing device through a network; transmitting by the client computer fixed inputs that include two or more of: a start date, a campaign duration, a target fund raise, key performance indicator goals and a product category to the server; creating by the server a first social media campaign plan using a first algorithm based upon the product category, the campaign template includes a schedule for the social Electronic Communication Technologies, LLC v. Shopperschoice.com, 958 F.3d 1178, 1182 (Fed. Cir. 2020). As discussed in the cited documents, “Social Media Campaign Management” is now a common job function and the claims are directed to the steps of performing that job function with minimal in “Social Media Campaign Management” may also be considered to be to mental process because the processes claimed are part of the observation, evaluation, judgment, and opinion by a marketing manager such as Phyllis Khare.  
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional element(s): a server, a client computing device, a network and a client computer (though it is not clear that this is another element). The additional elements, taken individually or in combination, do not integrate the exception into a practical application. Rather, the additional elements amount to merely including instructions to implement an abstract idea on a 
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s), taken individually or in combination, recite well-understood, routine, and conventional activity and are merely being used to apply the abstract idea to a technological environment. That is, as discussed in the above-cited documents, the user of a computer and a server to perform social media manager job functions is ubiquitous.  For example, one cannot create or post an element of a social media campaign to a social media platform website, such as Facebook, without the use of a computer and a network attached server. Because the claims are specified at a high level of generality, is specified in functional terms, and merely invokes well-understood, routine, conventional components and activity to apply the abstract idea identified previously. See Electronic Communication Technologies, LLC v. Shopperschoice.com, 958 F.3d 1178, 1183 (Fed. Cir. 2020). Accordingly, claim 1 is ineligible.  And 
Claims 8 and 15 are substantially parallel in nature to claim 1, although claim 15 includes several additional, non-technical claim limitations. Accordingly claims 8 and 15 are rejected as being directed towards ineligible subject matter based upon substantially the same analysis above.

Dependent claim 2 further limits the abstract idea of “Social Media Campaign Management” by introducing the element of “transmitting additional inputs to the server; creating adjustments to the social media campaign by the server using a second algorithm based upon the differences between the key performance indicator and a key performance indicator goal; and transmitting the adjustments to the social media campaign by the server to the client computing device; and displaying the adjustments to the social media campaign on the client computing device”, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningfully limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 2 is also non-statutory subject matter. 
Dependent claim 3 further limits the abstract idea of “Social Media Campaign Management” by introducing the element of “determining by the server, that the actual key performance indicators are below the key performance indicator goals; creating adjustments to the social media campaign by the server using a second algorithm based upon the differences between actual key performance indicators and the key performance indicator goals; and transmitting the adjustments to the social media campaign by the server to the client computing device; and displaying the adjustments to the social media campaign on the client computing device”, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningfully limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 3 is also non-statutory subject matter.	Dependent claim 4 further limits the abstract idea of “Social Media Campaign Management” by introducing the element of “creating by the server, a graph representing the key performance 
Dependent claim 5 further limits the abstract idea of “Social Media Campaign Management” by introducing the element of “dividing the social media campaign into a plurality of phases over time by the server, wherein the plurality of phases include at least two of: a tease, a launch, a push, a count down and a final sprint; transmitting the plurality of phases from the server to the client computing device; and displaying the plurality of phases on the client computing device”, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningfully limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 5 is also non-statutory subject matter.
Dependent claim 6 further limits the abstract idea of “Social Media Campaign Management” by introducing the element of “the key performance indicator is a measure of: health, growth or conformance”, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningfully limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 6 is also non-statutory subject matter.
Dependent claim 7 further limits the abstract idea of “Social Media Campaign Management” by introducing the element of “the intent of each of the social media posts includes at least one of: campaign identity, community building, outreach or selling”, which does not include an 
Dependent claim 16 further limits the abstract idea of “Social Media Campaign Management” by introducing the element of “determining by the server, that the likelihood of reaching the campaign goal is less than a predetermined value; and creating by the server, a second social media campaign based upon the key performance indicators monitored by the server; transmitting the second social media campaign by the server to the client computing device; and posting by the client computing device, the social media posts in accordance with the second social media campaign”, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningfully limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 16 is also non-statutory subject matter.
Dependent claim 17 further limits the abstract idea of “Social Media Campaign Management” by introducing the element of “determining by the server, that the likelihood of reaching the campaign goal is more than a predetermined value; calculating adjustments to the first social media campaign by the server to reduce a quantity of the social posts from the first social media campaign; and transmitting the adjustments to the first social media campaign from the server to the client computing device”, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningfully limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 17 is also non-statutory subject matter.

Claims 9-14 are parallel in nature to claims 2-7. Accordingly claims 9-14 are rejected as being directed towards ineligible subject matter based upon the same analysis above.	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0025977 to Doyle et al. in view of U.S. Patent Application Publication No. 2015/0227878 to Clay et al.
With regards to claims 1 and 8, Doyle et al. teaches 
providing a server in communication with a client computing device through a network (paragraph [0146], “The machine may operate in the capacity of a server or a client machine in a client-server network environment, as a peer machine in a peer-to-peer (or distributed) network environment, as a server or series of servers within an on-demand service environment.”); 
transmitting by the client computer fixed inputs that include two or more of: a start date, a campaign duration, a target fund raise, key performance indicator goals and a product category to 
creating by the server a first social media campaign plan using a first algorithm based upon the product category (paragraph [0062], “Recommendation engine 175 accepts the matches identified by matching engine 170 and applies further filtering to determine whether a match is of sufficient quality to constitute a recommendation to advertising clients or other campaigners seeking to promote their brands, products, or other messages.”), the campaign template includes a schedule for the social media posts that includes text and videos (paragraph [0104], “Campaigns deployed to social media networks will very often be some combination of text, link, image, video, flash and/or other rich media, that are posted to a wall, tweeted to users, messaged to a user's handle, and so forth. For instance, a message may be shared with the targeted users and then a link provided which links to a client's website, product page, image, video, and so forth.”, paragraph [0142], “According to another embodiment of method 400, deploying the social media campaign to one or many of the social media networks includes one or more of: specifying a maximum, a minimum, or a range of permissible cost expenditure for the social media campaign to each of the respective social media networks; specifying a maximum, a minimum, or a range of permissible time to live for the social media campaign; …”), wherein each of the social media posts has one of a plurality of intents (all programming and data has an intent, subjective, paragraph [0144], “According to another embodiment, method 400 further includes: evaluating plurality of targeting parameters culled from the user activity data for sentiment; and eliminating any of the plurality of targeting parameters evaluated to correspond with negative sentiment.”); 
transmitting the first social media campaign plan by the server to the client computing device (paragraph [0045], “Campaign launcher 180 interfaces with the respective APIs 110A-C of the social 
displaying the social media campaign on the client computing device (paragraph [0066], “The analysis engine 155 may further determine whether advertising was interacted with in any fashion, either by impression, click-through, posting to another social network, re-posting by the first user on the social network where the content appeared, etc. In certain embodiments this is based on new or updated user's data 115A-C being received, aggregated, and returned to the analysis engine 155. In other embodiments, impressions are tracked at a target site, such as by counting impressions for images, quantity of content impressions from an ad-server, and so forth using information that may be aggregated from sources beyond the social networks actually targeted for the campaigns 113A-C. For example, loyalty card information can identify purchases made by users and keywords extracted from users activities on a social network may be aggregated with purchasing histories, thereby helping to identify products and services that might be of most interest to the users that were targeted by the campaigns 113A-C.”); 
monitoring a key performance indicator by the server (paragraph [0097], “If the targeting scope(s) 275 are being utilized to optimize existing campaigns, the advertiser may then define via targeting scope(s) 275 the actual campaigns that are to be optimized.”; paragraph [0100], “Recommendations that are output by recommendation engine 271 may include complete campaigns, targeting suggestions, recommended content, or campaign optimization suggestions for an existing campaign that is already in use. Such recommendations may be passed to the user via the 
However, Clay et al. teaches monitoring a key performance indicator by the server (paragraph [0060], “Each of the key performance indicators are entered by the user, and are associated with the particular individual's measured results for a respective particular one of the KPIs, for a particular point in time. The user's measured results for each of the KPIs may be entered for multiple time periods—for example, on a monthly, quarterly, or annual basis—to create a time series for measured results.”); and 
continuously predicting a likelihood of reaching a campaign goal by the server (Fig. 5C, paragraph [0077], “The simulation report (FIG. 5-C—Simulation Report, sample) displays the highest likelihood simulations, defined as the simulation with the highest likelihood to achieve goal, or target value, and illustrates the likelihood of achieving the desired business outcomes (KPI goals), following the implementation of the improvement initiatives suggested in the simulation.”). 
This part of Clay et al. is applicable to the system of Doyle et al. as they both share characteristics and capabilities, namely, they are directed to marketing campaign management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Doyle et al. to include the performance monitoring and goal likelihood calculations as taught by Clay et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Doyle et al. in order to provide a trackable goal  (see paragraph [0035] of Clay et al.).

With regards to claims 2 and 9, Doyle et al. teaches: 
transmitting additional inputs to the server (paragraph [0045], “Automation engine 172 may additionally provide functionality to automatically accept a recommended campaign based on criteria such as an advertising client's, goals, budget, pricing limits, desired campaign reach, and so forth.”; paragraph [0050], “The data inputs 111A-C themselves may consist of network metadata, user comments, user generated images, user videos, and other user-generated content and interactions occurring at the respective social networks 105A-C. Such user-generated content and interactions may include a variety of other metrics such as advertising data, Facebook Insights, temporal data, location data, and any other metadata that is be relevant.”); 
creating adjustments to the social media campaign by the server using a second algorithm based upon the differences between the key performance indicator and a key performance indicator goal (paragraph [0100], “Recommendations that are output by recommendation engine 271 may include complete campaigns, targeting suggestions, recommended content, or campaign optimization suggestions for an existing campaign that is already in use. Such recommendations may be passed to the user via the UI/SMS/Email to the user 273 or the recommendations output by the recommendation engine 271 may alternatively be passed to the automation engine 272 to automatically create new, or optimize existing, campaigns based on the data passed from the matching engine 270 and processed by recommendation engine 271. In particular, the campaign launcher (optimizer) 274 creates new campaigns or optimizes existing ones in the manner described.”); and 
transmitting the adjustments to the social media campaign by the server to the client computing device (paragraph [0100], “Such recommendations may be passed to the user via the UI/SMS/Email to the user 273 or the recommendations output by the recommendation engine 271 
displaying the adjustments to the social media campaign on the client computing device (paragraph [0101], “In certain embodiments, the recommendation engine 175 provides a user interface 205 for advertising clients or other end users seeking to deploy campaigns. Here the user interface 205 is depicted with a launch 215 button and multiple available campaigns are displayed, some of which have been selected, others have not. In this depiction, campaign 210A is selected, campaign 210B is not selected, campaign 210C is not selected, campaign 210D is selected, and campaign 210E is also selected. Alternatively, not all recommendations need to be campaigns.”).

With regards to claims 3 and 10, Doyle et al. teaches 
determining by the server, that the actual key performance indicators are below the key performance indicator goals (paragraph [0167], “Thus, a user might maintain contact data, leads data, customer follow-up data, performance data, goals and progress data, etc., all applicable to that user's personal sales process (e.g., in tenant data storage 622).”); 
creating adjustments to the social media campaign by the server using a second algorithm based upon the differences between actual key performance indicators and the key performance indicator goals (paragraph [0100], “Recommendations that are output by recommendation engine 271 may include complete campaigns, targeting suggestions, recommended content, or campaign optimization suggestions for an existing campaign that is already in use. Such recommendations may be passed to the user via the UI/SMS/Email to the user 273 or the recommendations output by the recommendation engine 271 may alternatively be passed to the automation engine 272 to 
transmitting the adjustments to the social media campaign by the server to the client computing device (paragraph [0101], “In certain embodiments, the recommendation engine 175 provides a user interface 205 for advertising clients or other end users seeking to deploy campaigns. Here the user interface 205 is depicted with a launch 215 button and multiple available campaigns are displayed, some of which have been selected, others have not. In this depiction, campaign 210A is selected, campaign 210B is not selected, campaign 210C is not selected, campaign 210D is selected, and campaign 210E is also selected. Alternatively, not all recommendations need to be campaigns.”); and 
displaying the adjustments to the social media campaign on the client computing device (paragraph [0121], “For instance, a recommendation engine may display a simple interface to a remote computing device through which a user may interact and approve the social media campaign.”).

With regards to claim 5 and 12, Doyle et al. teaches 
dividing the social media campaign into a plurality of phases over time by the server, wherein the plurality of phases include at least two of: a tease, a launch, a push, a count down and a final sprint (paragraph [0080], “In one embodiment, the recommendation engine measures a change in velocity over time for a given targeting parameter or advertising conditions. For instance, analysis may find that specific targetable content or parameters are found to be mentioned 1,000 times in the first hour, then an hour later 2,000 mentions, then 10,000 after that. Regardless of the times and 
transmitting the plurality of phases from the server to the client computing device (paragraph [0101], “In certain embodiments, the recommendation engine 175 provides a user interface 205 for advertising clients or other end users seeking to deploy campaigns. Here the user interface 205 is depicted with a launch 215 button and multiple available campaigns are displayed, some of which have been selected, others have not. In this depiction, campaign 210A is selected, campaign 210B is not selected, campaign 210C is not selected, campaign 210D is selected, and campaign 210E is also selected. Alternatively, not all recommendations need to be campaigns.”); and 
displaying the plurality of phases on the client computing device (paragraph [0121], “For instance, a recommendation engine may display a simple interface to a remote computing device through which a user may interact and approve the social media campaign.”).

With regards to claims 6 and 13, Doyle et al. teaches the key performance indicator is a measure of: health, growth or conformance (paragraph [0107], “In certain embodiments, the user interface 205 may also display to the user ongoing and active campaigns, as well as impression counts or other metrics for an authorized campaign, by which the advertising client can monitor progress for a campaign and correlate the campaign to other metrics, such as new incoming leads, a change in sales, etc.”).

With regards to claims 7 and 14, Doyle et al. teaches the intent of each of the social media posts includes at least one of: campaign identity, community building, outreach or selling (paragraph [0107], “In certain embodiments, the user interface 205 may also display to the user ongoing and 

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable U.S. Patent Application Publication No. 2015/0025977 to Doyle et al. in view of U.S. Patent Application Publication No. 2015/0227878 to Clay et al. as applied to claims 1 and 8 above, further in view of  U.S. Patent Application Publication No. 2009/0157447 to Busch.
With regards to claims 4 and 11, while Doyle et al. teaches providing analysis and metrics relating to a social media campaign (paragraphs [0065]-[0068]), but fails to explicitly teach or suggest graphing that data.  However, Busch teaches: 
creating by the server, a graph representing the key performance indicator goals and the actual key performance indicators over time (paragraph [0060], “The first dimension attribute 316 may represent an actual value for the Gross Revenue KPI and the second dimension attribute 318 may represent a planned value for the KPI. In some implementations, the first attribute 316 can represent current or actual information while the second attribute 318 can represent a reference data set, such as a budgeted—for set, a historical set, a competitive set, a goal set, and the like. For example, a planned value is generally used as a reference when measuring the performance of the gross revenue over time.”; paragraph [0072], “As shown in FIGS. 5 and 6, the KPI report views can include text, tables, graphics, tabs, links, sorting criteria, timestamp information, and controls. The KPI report view may present data content using an Information Consumer Pattern (ICP). The ICP is a template which can be used in different variations for reporting purposes. The pattern may include a table (e.g., an analysis Web item) or a graphic (e.g., a chart Web item) in which report data 
transmitting the graph from the server to the client computing device (paragraph [0100], “The described features can be implemented advantageously in one or more computer programs that are executable on a programmable system including at least one programmable processor coupled to receive data and instructions from, and to transmit data and instructions to, a data storage system, at least one input device, and at least one output device.”); and 
displaying the graph on the client computing device (paragraph [0102], “To provide for interaction with a user, the features can be implemented on a computer having a display device such as a CRT (cathode ray tube) or LCD (liquid crystal display) monitor for displaying information to the user, and a keyboard and a pointing device such as a mouse or a trackball by which the user can provide input to the computer.”).
This part of Busch is applicable to the system of modified Doyle et al. as they both share characteristics and capabilities, namely, they are directed to analyzing data associated with a business project. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Doyle et al. to include the graphing of data as taught by Busch. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify modified Doyle et al. in order to provide a visually understandable (see paragraphs [0027]-[0029] of Busch).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable U.S. Patent Application Publication No. 2017/0213242 to Sundaram et al. in view of in view of U.S. Patent Application Publication No. 2015/0227878 to Clay et al.

providing a server in communication with a client computing device through a network (paragraph [0004], “The method is performed by one or more servers communicatively coupled to a computer network.”); 
transmitting by the client computer fixed inputs that include: a start date, a campaign duration, a target fund raise, a key performance indicator goal, and a product category to the server (paragraph [0041], “The method 50 begins at step 52 when a campaign specification is received by the one or more servers 12 from the client computer 18. The campaign specification specifies one or more attributes of the marketing campaign. The one or more attributes of the marketing campaign may include one or more of a campaign name, one or more campaign objectives, a tracking duration and a benchmark. In this manner, a campaign may be defined using a set of attributes such as, for example, a name, one or more objectives of the campaign, a tracking duration and a benchmark for comparison.”); 
obtaining by the server, a social media campaign template that matches the product category from a template database (paragraph [0089], “The present invention provides action-based blueprint for total campaign mechanics in the form of easy-to-use templates with key defined attributes for flexible campaign configuration, and tailored, relevant individual experiences that target content by persona and/or individual behaviour and customize by demographics, relationship to the brand, communications preferences, and more.”); 
creating by the server, a first social media campaign by applying the start date, the campaign duration, the target fund raise, and the key performance indicator goal to the social media campaign template wherein the social media campaign includes a schedule for the social media posts that includes text and videos and each of the social media posts has one of a plurality of intent classifications (paragraph [0032], “In the same or a different embodiment, a campaign module may 
transmitting the first social media campaign by the server to the client computing device (paragraph [0065], “Once fully defined, the marketing campaign is executed at step 64 in the one or more selected communication channels by the one or more servers 12 according to the specified order.”); 
posting by the client computing device, the social media posts in accordance with the first social media campaign (paragraph [0065], “”The SMTP server provides messaging services for email campaigns and notifications. In the case of social media, the system 10 may leverage the channel handles and application programme interfaces (APIs) to execute postings. In the case of social media campaigns or apps, the token associated with these may be used as input parameters when connecting to individual channels.); 
monitoring by the server, key performance indicators (paragraph [0034], “For subsequent logins, users may be shown a dashboard comprising the performance of their active campaigns (for example, a list of recent active campaigns with corresponding performances), return on investment (ROI) trends (for example, the ROI for a selected time period), lead sources (for example, leads generated by different data sources), channel performance (for example, overall channel performance by time duration), recipient behaviour (overall recipient behaviour for each day in a week), top performing campaigns, top revenue campaigns, a list of customer advocates (for example, active participants by campaign) and an average conversion time (for example, the time taken to convert each conversion for every channel).”). While Sundaram et al. teaches monitoring metrics and indicia of a campaign goal progress, Sundaram et al. fails to explicitly teach predicting a likelihood of reaching a campaign goal.  However, Clay et al. teaches

transmitting the likelihood of reaching the campaign goal from the server to the client computing device (paragraph [0060], “Each of the key performance indicators are entered by the user, and are associated with the particular individual's measured results for1 a respective particular one of the KPIs, for a particular point in time. The user's measured results for each of the KPIs may be entered for multiple time periods—for example, on a monthly, quarterly, or annual basis—to create a time series for measured results.”; paragraph [0079], “Once the user makes user selections, the Marketing Improvement Plan (MIP) 330 is published on-screen to the user at the client device, along with the calculated confidence percentage of attaining goal values within the selected time period.”). 
This part of Clay et al. is applicable to the system of Sundaram et al. as they both share characteristics and capabilities, namely, they are directed to marketing campaign management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sundaram et al. to include the performance monitoring and goal likelihood calculations as taught by Clay et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Sundaram et al. in order to provide a trackable goal  (see paragraph [0035] of Clay et al.).


With regards to claim 16, while Sundaram et al. teaches analyzing data regarding performance of a social media campaign, Sundaram et al. fails to explicitly teach the use of a predetermined value.  However, Bolla et al. teaches: 
determining by the server, that the likelihood of reaching the campaign goal is less than a predetermined value (paragraph [0049], “By analyzing each of the online posts in the first group, the sentiment analysis module 112 may determine an overall sentiment for the topic related to the first group. For example, the sentiment analysis module 112 may determine an average sentiment based on the sentiments determined for the online posts in the first group.”); and 
creating by the server, a second social media campaign based upon the key performance indicators monitored by the server (paragraph [0049], “For example, the sentiment analysis module 112 may increase an intensity of the overall sentiment when a frequency of online posts is above a predetermined threshold, and may reduce the intensity of the overall sentiment when the frequency is below the predetermined threshold.”);
transmitting the second social media campaign by the server to the client computing device (paragraph [0049], “For example, the sentiment analysis module 112 may increase an intensity of the overall sentiment when a frequency of online posts is above a predetermined threshold, and may reduce the intensity of the overall sentiment when the frequency is below the predetermined threshold.”);; and 
posting by the client computing device, the social media posts in accordance with the second social media campaign (paragraph [0049], “For example, the sentiment analysis module 112 may 
This part of Bolla et al. is applicable to the system of modified Sundaram et al. as they both share characteristics and capabilities, namely, they are directed to marketing campaign management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Sundaram et al. to include the performance monitoring and goal adjustments as taught by Bolla et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify modified Sundaram et al. in order to provide data responsive adjustments to a campaign (see paragraph [0048]-[0055] of Bolla et al.).

With regards to claim 17, while Sundaram et al. teaches analyzing data regarding performance of a social media campaign, Sundaram et al. fails to explicitly teach the use of a predetermined value.  However, Bolla et al. teaches:
determining by the server, that the likelihood of reaching the campaign goal is more than a predetermined value (paragraph [0049], “By analyzing each of the online posts in the first group, the sentiment analysis module 112 may determine an overall sentiment for the topic related to the first group. For example, the sentiment analysis module 112 may determine an average sentiment based on the sentiments determined for the online posts in the first group.”); 
calculating adjustments to the first social media campaign by the server to reduce a quantity of the social posts from the first social media campaign (paragraph [0049], “For example, the sentiment analysis module 112 may increase an intensity of the overall sentiment when a frequency 
transmitting the adjustments to the first social media campaign from the server to the client computing device (paragraph [0049], “For example, the sentiment analysis module 112 may increase an intensity of the overall sentiment when a frequency of online posts is above a predetermined threshold, and may reduce the intensity of the overall sentiment when the frequency is below the predetermined threshold.”).
This part of Bolla et al. is applicable to the system of modified Sundaram et al. as they both share characteristics and capabilities, namely, they are directed to marketing campaign management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Sundaram et al. to include the performance monitoring and goal adjustments as taught by Bolla et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify modified Sundaram et al. in order to provide data responsive adjustments to a campaign (see paragraph [0048]-[0055] of Bolla et al.).
	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2016/0307278 to Lipka discusses a system for measuring a relevant metric for a marketing campaign. 
U.S. Patent Application Publication No. 2016/0379243 to Kalish et al. discusses a key performance indicator for evaluating a marketing campaign.

U.S. Patent Application Publication No. 2012/0290399 to England et al. discusses a system for optimizing webpages and managing campaigns, including campaign goal optimization and refinement.
U.S. Patent No. 10,847,266 to Ross et al. discusses a social networking campaign file comprising data from the goal file and predetermined criteria for achieving the goal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Schneider whose telephone number is (571)270-7120.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571)272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/J.D.S./Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629